Citation Nr: 1427654	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for major depressive disorder.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a cervical spine disability.

4. Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to January 1972, with additional verified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Navy Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant testified before a VA Decision Review Officer (DRO) at a July 2009 hearing.  A transcript of the hearing is of record.

This case was brought before the Board in December 2011, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The issues of entitlement to service connection for lumbar spine, cervical spine and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with major depressive disorder that is causally linked to his periods of active duty service and ACDUTRA.




CONCLUSION OF LAW

The criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the claim of service connection for major depressive disorder, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the Veteran was disabled from an injury (but not disease) incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).

Initially, the Veteran's service treatment records are absent treatment for a psychiatric disability of any kind.  However, throughout the course of the appeal, the Veteran has described a number of incidents that occurred during periods of active duty and ACDUTRA he believes caused emotional stress.  For example, he reported that, while serving on ACDUTRA in Bahrain, he witnessed a gun attack by Bahraini guards who shot a man to death.  He has also reported that, at various times, he was hazed and made fun of, and experienced some crying spells for which he was called a "cry baby."  See, e.g., February 2012 VA mental health examination report.

The Board notes the Veteran is competent to report his experiences while serving on active duty and ACDUTRA.  See 38 U.S.C.A. § 1154(a) (West 2002).  Following review of the evidence of record, to include the Veteran's statements and July 2009 hearing testimony, the Board finds the Veteran's assertions regarding the circumstances of his active duty and ACDUTRA service to be credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).

The Veteran was provided a VA examination in January 2007, at which the examiner opined that it is at least as likely as not that the Veteran's major depressive disorder is related to his Naval Reserve service, though no specific period of service was identified.  The Veteran has submitted a private opinion as well, in which Dr. J.Z. opined that "[i]t is my opinion that [the Veteran's] experiences while he was on active duty and also as a reservist in the US Navy played a significant role in the initiation and perpetuation of his psychiatric condition."  Finally, a second VA examination was provided in February 2012.  While this VA examiner offered negative etiological opinions, they were based solely on a lack of documentation regarding the Veteran's reported in-service experiences.  However, the Board also notes the February 2012 VA examiner diagnosed alcohol abuse, in full remission, which more likely that not was used to self-medicate depressive symptoms.  The Board notes the Veteran was counselled for his abuse of alcohol while on ACDUTRA and INACDUTRA, lending support to the Veteran's claim that he was depressed during his periods of service.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

Even though there is no in-service record documenting treatment for a psychiatric disability, nor is there overt evidence documenting his claimed emotional stressors, the Veteran has testified that he experienced a number of incidents during active service and periods of ACDUTRA that caused him to become depressed.  The Board has found these statements to be credible.  Furthermore, a VA examiner and private psychiatrist have provided an opinion that the Veteran's psychiatric condition is etiologically related to his active service and/or periods of ACDUTRA.  

As such, in light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board concludes that service connection for major depressive disorder is warranted.








								(Continued on next page)

ORDER

Service connection for major depressive disorder is granted.


REMAND

With respect to the orthopedic disabilities on appeal, another remand is necessary to ensure proper development of the instant claim.  In the December 2011 remand, the Board instructed that records be obtained to verify specific dates of ACDUTRA and/or INACDUTRA.  While additional personnel records were obtained, which verify the Veteran's periods of ACDUTRA and INACDUTRA from 1987 to May 2002, these records do not provide sufficient information to allow the Board to determine specific dates of service following the Veteran's reenlistment in 2002.  Retirement points indicate the Veteran served a number of days on ACDUTRA/INACDUTRA between June 2002 and December 2005.  

As discussed in the December 2011 remand, precise dates are necessary to properly analyze the Veteran's claims on the merits.  The Board notes that additional records may be held at the Navy Personnel Command in Millington, Tennessee.  On remand, additional efforts should be undertaken to verify the specific dates of the Veteran's periods of ACDUTRA and/or INACDUTRA.  See generally Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.)

As a final note, the January 2012 VA examiner opined that these disabilities are what would be expected given the Veteran's body habitus and age.  However, the Board notes that service connection is warranted if these disabilities had their onset during a period of active service, regardless of cause.  As such, an addendum opinion should be obtained regarding the onset of these disabilities once the AOJ determines the specific dates of the Veteran's periods of ACDUTRA/INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Contact the Naval Personnel Command (PERS-312E) in Millington, Tennessee, as well as any other appropriate source, and request verification of the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA with the Naval Reserves from June 2002 to December 2005.  All attempts to obtain this information are to be documented and must continue until a negative reply is received or it is reasonably determined the records do not exist.

2. Review the expanded record and prepare a formal finding memorandum detailing the dates of each period of active service, ACDUTRA and INACDUTRA.  The appellant should be notified of such findings and provided an opportunity to respond.

3. After completion of the above, forward the claims file to the VA examiner who conducted the January 2012 VA orthopedic examinations, if available, for an addendum opinion.  If the January 2012 examiner is not available, the claims file should be forwarded to another appropriate clinician.  Following a review of the expanded record, to include the formal finding memorandum, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's cervical spine, lumbar spine, and/or right hip disabilities, had an onset during a verified period of active duty or ACDUTRA, or was caused or aggravated by an injury sustained during a period of active duty, ACDUTRA, or INACDUTRA.

A detailed rationale should be provided for any opinion expressed.  In offering this opinion, the examiner must specifically comment on the Veteran's assertions of symptomatology and may not rely solely on a lack of contemporaneous medical records.

4. Readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


